Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because she voluntarily left her employment without good cause.
Contrary to claimant’s contention on appeal, the evidence in the record, including claimant’s resignation letter and her claim for unemployment insurance benefits, supports the conclusion that claimant was rehired after being fired twice and then left voluntarily. However, dissatisfaction with one’s boss, not agreeing with him or not getting along with him do not constitute good cause for leaving one’s employment (see, Matter of Grossman [Levine] 51 AD2d 853; Matter of Snapperman [Levine] 50 AD2d 1029). Claimant admitted that her reason for resigning was because she did not like her executive director’s management style and she disagreed with his firing *729of her supervisor. Under the circumstances, the determination disqualifying claimant from receiving benefits is supported by substantial evidence and must be upheld (see, Matter of Serrano [Levine], 52 AD2d 1022). Finally, claimant was given ample opportunity to question all witnesses.
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.